DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a driving component in claims 1 and 16-17 and a power component in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation “a power component” which moves first and second attaching halves into a desired position. This component is defined only by its function and meets the three-prong test for analysis under 35 U.S.C. 112(f) and is therefore being interpreted to cover the corresponding structure described in the specification as performing the claimed function. However a review of the 
Claim 17 recites the limitation “the driving the driving component comprises: reducing an attaching force between the flexible screen and the first abutting wall and the second abutting wall via reducing an adsorption pressure of the vacuum adsorption, thereby driving the driving component.” This is unclear because the vacuum adsorption merely holds the flexible screen on the abutting walls. There is no description of how the reduction of the vacuum would positively drive the driving component. On the contrary, it seems that a reduction in vacuum adsorption would merely reduce the force holding the flexible screen to the abutting walls with no material impact on the motion of the driving component. Since one of ordinary skill in the art cannot determine how such a step is performed, the claim is indefinite. For examination purposes any invention which holds a flexible screen to a wall with vacuum adsorption will be considered to meet the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2014/0263492) in view of Kenichi (JP 5852244).
Son teaches a method of manufacturing a display, the method comprising: providing a cover window (20) with curved portions on its edges, providing a display panel (10) on a lower jig (40), wherein the lower jig comprises first and second side portions (42) which correspond in shape to the curved portions of the window, closing the first and second side portions (42) such that they are held adjacent to a central portion of the lower jig, inserting the display panel on the closed lower jig into the cover window (See Fig. 16 and its description), and driving the first and second side portions into an open position in which they extend into the curved portions of the cover window (See Fig. 17 and its description). The cover window, curved portions, display panel, lower jig, and first and second side portions read on the instantly claimed curved cover plate, arc hook areas, flexible screen, driving component, and first and second attaching halves, respectively.
The first and second side portions of Son include only curved walls which correspond to the curved portions of the cover window. Son does not expressly disclose that the side portions also include flat walls as required in claim 16.

Since both curved walls (as taught by Son and Kenichi) and curved and flat walls (as taught by Kenichi) were both known known in the art as suitable alternatives for pressing a flexible substrate into a curved cover, the substitution of one known alternative for another would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 17, Son teaches that the display panel may be fixed on the lower jig by vacuum adsorption (See [0082]).
Regarding claim 18, Son teaches an adhesive binder (11) which bonds the display panel (10) and the cover window (20) (See [0073]).

Allowable Subject Matter
Claims 1-14 are allowed. The closest prior art references are Son (US 2017/0263492) and Kenichi (JP 5852244), the teachings of which are detailed above. Son and Kenichi teach many elements of the claimed apparatus. However claim 1 requires the limitation “wherein the first attaching half and the second attaching half have a closed position where the first flat wall abuts against the second flat wall on a same plane, and an open position where the first flat wall and the second flat wall are separated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARSON GROSS/Primary Examiner, Art Unit 1746